DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “a sensing region of a camera device” should be “a sensing region of the camera device”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “a sensing region of a camera device” should be “a sensing region of the camera device”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “a sensing region of a camera device” should be “a sensing region of the camera device”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,455,873. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-9, 11, 13-15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amir (US 20180268673).

As to claim 1, Amir discloses a method (FIG. 1) comprising: 
detecting, while operating a system processor of a camera device in a standby mode (FIG. 1 and [0032], a low power mode, for example, an off mode, a standby mode, a sleep mode; see [0034], The processor(s) may operate in the low power mode during the idle time; FIG. 2, processors 232 of imaging system 200), an event within a sensing region of a camera device (FIG. 1, step 102 and [0073]); 
causing, responsive to detecting the event, the system processor to transition from the standby mode to a full-power mode (FIG. 1, step 106 and [0076]; see [0034], resume to the operational mode by the wakeup module at reception of the motion detection indication); 
enabling, responsive to detecting the event, a frame buffer to store image frames captured by an image sensor of the camera device (see [0081], the recorder 230 stores one or more of the captured thermal images in the local storage media [i.e. frame buffer]; note that the storage media is enabled in order to store the captured images; FIG. 2, thermal imaging sensor 226); 
capturing a plurality of image frames associated with at least portions of the sensing region via the image sensor of the camera device (FIG. 1, step 108 and [0077]); 
storing, responsive to enabling the frame buffer, the plurality of image frames (FIG. 1, step 114 and [0081]);
processing, while operating in the full-power mode, the plurality of image frames stored in the frame buffer via the system processor (see [0067], [0080]-[0081]; see [0053], the thermal image(s) may be stored in a local medium for post event analysis); and 
providing, responsive to the processing, the processed image frames for streaming (see [0080], the thermal camera 220 transmits one or more of the captured thermal images to the monitoring control unit(s) 302; see monitoring control unit(s) 302 described in [0070]).

As to claim 2, Amir further discloses wherein detecting the event within the sensing region of the camera device comprises detecting one or more motion events or sound events (see [0074]).

As to claim 3, Amir further discloses wherein the sensing region comprises an environment surrounding the camera device within which one or more sensors of the camera device are configured to detect the one or more motion events or sound events (see [0073]-[0074], motion detectors 210 continuously monitor the monitored location 310).
As to claim 5, Amir further discloses wherein the one or more sensors comprise a passive infrared motion sensor (see [0031] and [0055], Passive IR (PIR) sensor), 
wherein detecting the event comprises detecting a motion event of the one or more motion events via the passive infrared motion sensor while the image sensor is operating in a standby mode (see [0055]-[0057], The motion sensor 212, in particular a thermal motion sensor … Upon detection of the motion and/or presence in the monitored location the motion sensor 212, motion detector 210 may generate a motion detection indication to thermal camera 220), and 
wherein capturing the plurality of image frames comprises transitioning the image sensor from the standby mode to a high-power image capture mode in response to detecting the motion event (FIG. 1, steps 106-108).

As to claim 6, Amir further discloses wherein the one or more sensors comprise an audio sensor (see [0031] and [0055], a sound sensor), 
wherein detecting the event comprises detecting a sound event of the one or more sound events via the audio sensor while the image sensor is operating in at least one of a standby mode or a low-power motion detection mode (see [0055]-[0057], motion sensor 212 is … a sound sensor … motion sensor 212 is capable of detecting a motion and/or a presence independent of lighting conditions by employing one or more technologies … sound detection … Upon detection of the motion and/or presence in the monitored location the motion sensor 212, motion detector 210 may generate a motion detection indication to thermal camera 220), and 
wherein capturing the plurality of image frames comprises transitioning the image sensor from the standby mode or the low-power image detection mode to a high-power image capture mode in response to detecting the sound event (FIG. 1, steps 106-108).

As to claim 8, Amir further discloses wherein causing the system processor to transition from the standby mode to the full-power mode is performed during a first time period ([0065], Following reception of the motion detection indication, wakeup module 224 may trigger processor(s) 232 to resume from the low power mode to the operational mode; see [0066]), and
wherein the plurality of image frames includes one or more image frames captured and stored frames during the first time period ([0066], Processor(s) 232 in turn may instruct thermal imaging sensor 226, transmitter 228 and/or recorder 230 to resume to the operational mode; see [0077]).

As to claims 9, 11, 13, apparatus claims 9, 11, 13 correspond to method claims 1, 5-6 and 8 recite the same features as those recited in claims 1, 5-6 and 8 respectively, and are therefore rejected for the same reasons as used above in rejecting claims 1, 5-6 and 8.

As to claim 14, Amir further discloses wherein the instructions further include instructions for: 
initializing, prior to processing the plurality of image frames, image processing software during a first time period (see [0065], one or more processors 232, for example, a processor, a microcontroller and/or the like that execute one or more software modules; see [0080], the processor(s) 232 may process the thermal image(s) to reduce their size and/or resolution … may reduce a frame rate of the captured video sequence to reduce its overall size. The manipulation of the thermal images may further include compression); and 
capturing and storing image frames during the first time period ([0066], Processor(s) 232 in turn may instruct thermal imaging sensor 226, transmitter 228 and/or recorder 230 to resume to the operational mode; see [0077]).

As to claims 15, 17-18 and 20, claims 15, 17-18 and 20 correspond to method claims 1, 5-6 and 8 recite the same features as those recited in claims 1, 5-6 and 8 respectively, and are therefore rejected for the same reasons as used above in rejecting claims 1, 5-6 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir (US 20180268673) in view of Siminoff (US 20190020827).

As to claim 4, Amir fails to explicitly disclose wherein the one or more sensors comprise the image sensor, wherein detecting the event comprises detecting a motion event of the one or more motion events via the image sensor while the image sensor is operating in a low-power motion detection mode, and wherein capturing the plurality of image frames comprises transitioning the image sensor from the low-power image detection mode to a high-power image capture mode in response to detecting the motion event.
However, Siminoff teaches wherein the one or more sensors comprise the image sensor (see [0041], The power-limited security device 100 may detect the visitor's presence by detecting motion using the camera 104), 
wherein detecting the event comprises detecting a motion event of the one or more motion events via the image sensor while the image sensor is operating in a low-power motion detection mode (FIG. 3, steps 312-314, power-save mode), and 
wherein capturing the plurality of image frames comprises transitioning the image sensor from the low-power image detection mode to a high-power image capture mode in response to detecting the motion event (FIG. 3, step 330; FIG. 4, step 432, operation mode).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Amir using Siminoff’s teachings to include wherein the one or more sensors comprise the image sensor, wherein detecting the event comprises detecting a motion event of the one or more motion events via the image sensor while the image sensor is operating in a low-power motion detection mode, and wherein capturing the plurality of image frames comprises transitioning the image sensor from the low-power image detection mode to a high-power image capture mode in response to detecting the motion event in order to capture images prior to event detection without requiring constant recording by the camera, thereby reducing battery consumption while still providing the images of interest to the user (Siminoff; [0068]).

As to claim 10, apparatus claim 10 corresponds to method claim 4, recites similar features as those recited in claim 4, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 4.

As to claims 16, claim 16 correspond to method claim 4, recites the same features as those recited in claim 4, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 4.

Claim(s) 7, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir (US 20180268673) in view of Chao et al (US 20190199976).

As to claim 7, Amir fails to explicitly disclose further comprising: adjusting, while operating the system processor in the standby mode, an exposure setting of the image sensor while the image sensor is in a low-power motion detection mode prior to detecting the event, and wherein capturing the plurality of image frames comprises transitioning the image sensor from the low-power motion detection mode to a full-power image capture mode using the adjusted exposure setting.
However, Chao teaches adjusting, while operating the system processor in the standby mode (see [0016], sleep mode), an exposure setting of the image sensor while the image sensor is in a low-power motion detection mode prior to detecting the event (see [0026]-[0027]), and 
wherein capturing the plurality of image frames comprises transitioning the image sensor from the low-power motion detection mode to a full-power image capture mode using the adjusted exposure setting (see [0027]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Amir using Chao’s teachings to include adjusting, while operating the system processor in the standby mode, an exposure setting of the image sensor while the image sensor is in a low-power motion detection mode prior to detecting the event, and wherein capturing the plurality of image frames comprises transitioning the image sensor from the low-power motion detection mode to a full-power image capture mode using the adjusted exposure setting in order to provide a motion detection device capable of preventing false alarm of an infrared detector and having advantages of energy economy and immediate reaction (Chao; [0003]).

As to claim 12, apparatus claim 12 corresponds to method claim 7, recites similar features as those recited in claim 7, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 7.

As to claims 19, claim 19 correspond to method claim 7, recites the same features as those recited in claim 7, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482